     Case: 1:20-cv-07391 Document #: 21 Filed: 03/04/21 Page 1 of 5 PageID #:99



                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 OBENTO LIMITED (d/b/a Chinese Menu                      )
 Online), a Hong Kong business entity; P & F INC.        )
 DBA HAPPINESS RESTAURANT, on behalf of                  )
 itself and all others similarly situated,               )
                                                         )         Case No.: 1:20-cv-07391
                        Plaintiffs,                      )         Honorable Judge Jorge L. Alonso
                                                         )         Magistrate Judge Sheila M. Finnegan
         vs.                                             )
                                                         )
QMENU, INC., a Georgia corporation,                      )
                                                         )
                        Defendant.                       )
                                                         )

                                JOINT INITIAL STATUS REPORT

        Plaintiff Obento Limited (“Chinese Menu Online” or “CMO”) and Plaintiff P&F Inc. DBA

Happiness Restaurant (“Happiness”), on behalf of itself and all others similarly situated, by and

through their attorneys, Jonathan L. Schwartz and Larry D. Mason of Goldberg Segalla LLP, and

Defendant qMenu, Inc., by and through its attorneys, Nicholas P. Panayotopolous of Weinberg

Wheeler Hudgins Gunn & Dial and Jacob D. Radecki of McDonald Hopkins LLC, submit this Joint

Initial Status Report. The parties state as follows:

I.      Nature of the Case

        A.      The Basis for Federal Jurisdiction

        The basis for this Court’s jurisdiction is diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)

and (b). Plaintiff Obento Limited d/b/a Chinese Menu Online is a Hong Kong business entity with

its principal place of business in Hong Kong. Its sole members both reside outside of the United

States and are not United States citizens. Plaintiff P&F, Inc. DBA Happiness Restaurant is a

corporation organized under the laws of Illinois with its principal place of business in Chicago, Illinois.




29267740.v2
     Case: 1:20-cv-07391 Document #: 21 Filed: 03/04/21 Page 2 of 5 PageID #:100



        Defendant qMenu, Inc. is a corporation organized under the laws of Delaware with its

principal place of business in Peachtree Corners, Georgia.

        Plaintiffs contend that the amount in controversy between Chinese Menu Online and qMenu

exceeds $75,000. Plaintiffs also contend that the amount in controversy between the putative class

members collectively and qMenu well exceeds $75,000.

        B.      Nature of the Claims

        Plaintiffs Chinese Menu Online and Happiness, on behalf of itself and all others similarly

situated, filed this Class Action Complaint against Defendant qMenu for unfair competition, common

law tortious interference with oral and written contracts, common law tortious interference with

prospective economic advantage, violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act, violations of Georgia’s Fair Business Practices Act, and unjust enrichment. Plaintiffs

assert that qMenu illegally exploited a vulnerability in the Google My Business (“GMB”) platform

between April and July 2020, causing the putative class of restaurants to lose customer orders due to

confusion and inability to order online. Plaintiff Chinese Menu Online further asserts that qMenu

wrongfully caused it to lose hundreds of clients’ business.

        Defendant qMenu has neither responded to the allegations of the Complaint nor asserted any

counterclaims against Plaintiffs at this time, but has filed two motions: (1) a Motion to Dismiss for

Failure to State a Claim and Motion to Strike Class Allegations; and (2) a Motion to Transfer Venue

for Forum Non Conveniens.

        C.      Demand for Jury Trial

        Plaintiffs requested a jury trial in their Class Action Complaint.

        D.      Parties not yet Served

        All parties have been served.




29267740.v2
      Case: 1:20-cv-07391 Document #: 21 Filed: 03/04/21 Page 3 of 5 PageID #:101



II.     Discovery and Pending Motions

        A.       Pending Motions

        Defendant qMenu filed two motions on February 26, 2021: (1) a Motion to Dismiss for

Failure to State a Claim and Motion to Strike Class Allegations; and (2) a Motion to Transfer Venue

for Forum Non Conveniens. Defendant’s Motion to Dismiss for Failure to State a Claim and Motion to

Strike Class Allegations alleges that Plaintiffs have failed to state claims for relief in any of their causes

of action against Defendant, and Plaintiffs’ class action is “fatally flawed” and does not satisfy the

requirements of Fed. R. Civ. P. 23. Defendant’s Motion to Transfer Venue for Forum Non Conveniens

seeks to transfer this action to the United States District Court for the Northern District of Georgia,

Atlanta Division. The parties agree that this Court should first address the Motion to Transfer Venue

and defer ruling on the Motion to Dismiss and Motion to Strike until this Court decides whether to

retain this case in this District or transfer the case to the Northern District of Georgia.

        Plaintiffs have not yet filed their responses to these motions and are assessing the need for

discovery related to the motion to transfer. No dates have been set for oral argument.

        B.       Proposed Discovery Plan1

                 (1)      The parties anticipate that document requests, interrogatories, electronic

                          discovery, depositions, and expert discovery will all be needed in this action.

                 (2)      The parties anticipate that protective orders will be requested with respect to

                          discovery containing Chinese Menu Online’s and qMenu’s confidential,

                          proprietary, and trade secret information.




    1 The proposed Discovery Plan is premised on this Court’s retention of venue. If the Court grants Defendant’s

Motion to Transfer, discovery deadlines would be established pursuant to the procedures of the Northern District of
Georgia.


29267740.v2
       Case: 1:20-cv-07391 Document #: 21 Filed: 03/04/21 Page 4 of 5 PageID #:102



                (3)     The parties propose that Rule 26(a)(1) initial disclosures be completed by May

                        14, 2021, or within 30 days of the Court’s ruling on qMenu’s pending motions,

                        whichever comes later.

                (4)     The parties propose that fact discovery be completed by March 30, 2022.

                (5)     The parties anticipate expert discovery will be needed in this action.

III.     Settlement and Referrals

         A.     Settlement Discussions

         No settlement discussions have occurred at this time. Plaintiffs made one demand prior to

initiating this lawsuit, but Defendant did not respond to the demand.

         B.     Request for Settlement Conference

         The parties do not request a settlement conference before the Court or Magistrate Judge Sheila

M. Finnegan at this time, although the parties believe they would be interested in a settlement

conference following the completion of fact discovery.

         C.     Consent to Magistrate

         The parties confirm that their counsel has informed them regarding the possibility of

proceeding before Magistrate Judge Sheila M. Finnegan for all purposes, including trial and entry of

final judgment, and the parties do not unanimously consent to the jurisdiction of Magistrate Judge

Finnegan.


Dated: March 4, 2021                             GOLDBERG SEGALLA LLP

                                                 By:      s/ Jonathan L. Schwartz
                                                 Attorney for Plaintiffs Obento Limited and P & F
                                                 Inc. DBA Happiness Restaurant, on behalf of itself
                                                 and all others similarly situated

Jonathan L. Schwartz - 6287338
Larry D. Mason - 6201602
GOLDBERG SEGALLA LLP
Mailing Address: P.O. Box 957, Buffalo, NY 14201


29267740.v2
     Case: 1:20-cv-07391 Document #: 21 Filed: 03/04/21 Page 5 of 5 PageID #:103



Physical Address: 222 West Adams Street, Suite 2250
Chicago, IL 60606
(312) 572-8411--Schwartz
(312) 572-8444--Mason
jschwartz@goldbergsegalla.com
lmason@goldbergsegalla.com

                                          WEINBERG WHEELER HUDGINS GUNN
                                          & DIAL

                                           By:    s/ Nicholas P. Panayotopolous
                                           Attorney for Defendant qMenu, Inc.

Nicholas P. Panayotopoulos
Georgia Bar No. 560679
Weinberg Wheeler Hudgins Gunn & Dial
3344 Peachtree Road, NE, Suite 2400
Atlanta, GA 30326
(404) 876-2700
npanayo@wwhgd.com

Jacob D. Radecki – 6321345
McDonald Hopkins LLC
300 N. LaSalle Street, Suite 1400
Chicago, IL 60654
(312) 208-0111
jradecki@mcdonaldhopkins.com




29267740.v2
